Citation Nr: 1515237	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-31 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1968 to March 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  

In a May 2014 decision, the Board denied service connection for hypertension as secondary to service-connected type II diabetes mellitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). The Board's decision was vacated pursuant to a February 2015 Joint Motion for Remand (Joint Motion or JMR) on the basis that the Board erred by failing to obtain a medical opinion addressing whether hypertension was related to presumed herbicide exposure during service. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The February 2014 Joint Motion orders the Board to obtain a supplemental VA medical opinion that addresses the question of whether the Veteran's hypertension was caused by or is otherwise etiologically related to presumed exposure to herbicide agents during service; therefore, a remand for a supplemental VA medical opinion is needed. 



Accordingly, the issue of service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus, is REMANDED for the following action:

1.  Obtain a supplemental medical opinion from the VA medical examiner who evaluated the Veteran's hypertension in July 2010 and September 2011 (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion. 

The relevant documents in the record should be made available to the VA examiner for review.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should answer the following question: 

Is it "at least as likely as not" (i.e., to at least a 50-50 degree of probability) that the current hypertension was causally due to presumed herbicide exposure during service?  

In rendering the medical opinion, address scientific studies (since 2006) from the National Academy of Sciences finding "limited or suggestive evidence" of an association between exposure to herbicide agents and hypertension.  

A rationale should be provided for the opinion given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, the issue of service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus, should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



